Citation Nr: 0515150	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  00-18 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1967 to December 1968.  This claim is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision by the Waco, Texas, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In April 2003, 
the Board undertook additional development of evidence.  In 
November 2003, the case was remanded for RO initial 
consideration of the additional evidence obtained.  In March 
2003 the veteran that he did not wish a hearing before the 
Board.  


FINDING OF FACT

The veteran's PTSD is not manifested by gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name, or other symptoms of like gravity; total 
occupational and social impairment due to such symptoms is 
not shown; the veteran is employed.


CONCLUSION OF LAW

A rating in excess of 70 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code (Code) 9411 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  A July 2000 statement of the case 
(SOC) outlined what was needed to establish entitlement to 
the benefit sought, and what the evidence showed.  A February 
2004 letter afforded the veteran the opportunity to submit 
additional written argument or evidence in support of his 
claim.  The veteran responded in March 2004 that he had no 
additional evidence to submit.  An August 2001 supplemental 
SOC (SSOC) informed the veteran of the enactment of the VCAA.  
Regarding timing of notice, while VCAA type notice did not 
precede the rating appealed, it was provided prior to the 
RO's last adjudication of the claim.  VCAA notice would not 
have been possible prior to March 2000, as the VCAA was not 
enacted until afterwards.  The veteran has now received 
notice of everything necessary, and he and his representative 
have had ample opportunity to respond.  He is not prejudiced 
by any technical notice deficiency that may have occurred 
along the way.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA and 
private treatment records.  He has been afforded several VA 
examinations, most recently in February 2004.  Recent (2004) 
outpatient treatment records identifying PTSD symptoms have 
been secured.  No outstanding pertinent records have been 
identified.  VA's duty to assist is met.

Factual Basis

A May 1995 VA discharge summary includes a diagnosis of PTSD.  
The Global Assessment of Functioning (GAF) score was 55.  
PTSD was also diagnosed on VA fee-basis examinations in 
January 1996, November 1997, and January 1999; the veteran 
was noted to be employed.

The veteran sought an increased rating for PTSD in June 1999.  
In October 1999 he notified VA that he wished to "drop" all 
of his current appeals.  The March 2000 rating decision 
denied an increased rating for PTSD, continuing the 50 
percent rating then in effect (since June 15, 1998).  In June 
2004, the RO increased the rating for PTSD to 70 percent, 
effective from June 15, 1998.  
A September 1999 VA outpatient psychology note shows that the 
veteran was especially hypervigilant.  The examiner described 
the PTSD symptoms as "severe."  

On February 2000 VA fee-basis examination the veteran was 
noted to be employed.  He asserted that he had no social life 
and hardly associated with his family.  Examination showed 
his mood to be depressed and his affect to be constricted.  
Recent memory was impaired.  He was alert and oriented times 
3.  He denied suicidal and homicidal impulses.  PTSD was 
diagnosed.  

An August 2000 VA outpatient psychiatric note shows that the 
veteran had nightmares and flashbacks, was socially isolated, 
and had auditory hallucinations.  He denied suicidal and 
homicidal ideas.  His memory was decreased; his judgment was 
described as good.  A November 2000 VA outpatient psychiatric 
note shows that the veteran was suffering from auditory 
hallucinations.  The GAF score assigned was 70.  A July 2001 
VA outpatient psychiatric note reveals that the veteran was 
paranoid; the GAF score was 60.  

A September 2003 VA outpatient treatment record includes a 
diagnosis of PTSD with psychosis, described as mild to 
moderate.  Examination showed that the veteran's thought 
process was organized and goal directed, and that his thought 
association was normal.  He denied auditory hallucinations.  
Memory was good.  The GAF score was 50.  

A February 2004 VA outpatient treatment note shows that the 
veteran had problems sleeping, and had occasional flashbacks.  
He also reported having visual hallucinations.  The GAF score 
was 50.  

An April 2004 VA outpatient treatment record notes that the 
veteran denied participating in violent incidents, but 
indicated that he did argue with people.  He worked every 
day.  Examination showed that the veteran's thought process 
was organized and goal directed, and his thought association 
was normal.  He denied auditory and visual hallucinations.  
Memory and judgment were described as good.  The veteran 
denied participating in recreational activities.  PTSD with 
psychosis was diagnosed; the GAF score was 55.  
A May 2004 VA outpatient treatment note includes a diagnosis 
of PTSD.  The GAF score was 55.  The veteran reported being 
socially isolated, and that he was on leave [from work] for a 
week.  He noted that he was feeling better on medications, 
i.e., less irritable and anxious.  He denied suicidal and 
homicidal ideas and auditory or visual hallucinations.  
Memory and judgment were described as good, insight as 
complete.  

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two ratings under a 
particular Diagnostic Code (Code) applies, the higher 
evaluation is assigned if the disability picture more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating is assigned.  38 C.F.R. § 4.7.  

PTSD is rated under Code 9411, and the general rating formula 
for mental disorders.  See 38 C.F.R. § 4.130.  A 70 percent 
rating is warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  38 C.F.R. 
§ 4.130, Code 9411.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  (The scale ranges from 0 to 100, with lower 
numbers reflecting greater degrees of functional impairment 
due to psychiatric disability.)

The veteran's statements describing his symptoms are 
considered competent evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The competent (medical) evidence clearly does not show PTSD 
symptoms productive of total occupational and social 
impairment.  Gross impairment in thought processes or 
communication is not shown.  While the veteran reported on a 
couple of rare occasions (4 years apart) that he had either 
auditory or visual hallucination, persistent delusions or 
hallucinations are not shown.  Grossly inappropriate behavior 
has never been described, and nothing in the record suggests 
that the veteran is a danger to himself or others.  He has 
never been reported unable to perform activities of daily 
living (including maintenance of minimal personal hygiene).  
And while slight memory impairment has been noted on occasion 
(though not on the most recent outpatient evaluation), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name or of similar 
extent have not been reported.  Significantly, the veteran is 
employed.  In short, the Board finds that the veteran's PTSD 
symptoms neither meet nor approximate the criteria for the 
next higher, 100 percent, rating.  At no point do the GAF 
scores reflect impairment consistent with a total rating; 
they have consistently been 50 or above.  Total occupational 
or social impairment due to PTSD is not shown, and a 100 
percent rating for PTSD is not warranted.

As the veteran is employed, consideration of a total rating 
based on individual unemployability is not suggested by the 
record.


ORDER

A rating in excess of 70 percent for PTSD is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


